DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Whit Scott on 19 May 2021.

The application has been amended in accordance with the attached Proposed Claim Amendments which are entered into the record.
Allowable Subject Matter
Claims 1-6, 8-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner’s best art does not teach or obviate the limitations of independent claims 1 or 12. Specifically, Examiner’s best art, as found in the Notice of References Cited, does not teach the claimed monolithic structural component which satisfies the limitations of being of a porous structure, forming an outer skin region of the aircraft, carrying an 
Alderman (US 2016/159464) teaches a wing rib which is fixed on a structural element, but is not described to be of a porous structure and forms an outer skin region of the aircraft. 
Similarly, Petit (US 2012/0132755) teaches a structural element useful for carrying an electric lead, hydraulic line, control cable, control unit, or a tank but does not form an outer skin region of the aircraft.
Hartwich (US 5,167,387) teaches a porous airfoil, but does not teach the element is fixed on a structural element. 
Minami (US 2013/0187013) and Wood (US 2008/0243455) each teach pipe clamps useful in aircraft which are useful for being attached to structural elements and for carrying an electric lead, hydraulic line, control cable, control unit, or a tank. While 3D printing may imply a certain level of porosity, neither form an outer skin region of the aircraft. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        21 May 2021